GILDERSLEEVE, J.
The defendant sold certain premises to the plaintiff and one Tanz. By an agreement entered into between the parties the plaintiff and Tanz were to have the rents for the month of *281November, 1905. One Baron, a lessee of the premises, had executed a release of his interest, and, the plaintiff and Tanz claiming that some of the tenants had paid the November rent to Baron, the defendant agreed to make good to the plaintiff and Tanz any rents that Baron might have collected for that month. Tanz subsequently assigned his interest in the premises and the agreement with the. defendant to the plaintiff, who brought this action to recover from the defendant the amount of rent which he claimed Baron had collected from certain tenants for the month of November.
The plaintiff could only recover by showing that Baron had collected rent for November and the amount so collected. Six receipts for payment of rent were produced, signed by Baron. The plaintiff obtained these receipts from the tenants, and he testified that he showed two of them to Baron, and that Baron admitted that he had collected the amount of rents shown therein. The plaintiff also testified that he informed the defendant that Baron had collected $58 in rent for the month of November, and that defendant asked for time to locate Baron. Baron was not produced, nor are any of the tenants sworn, and the plaintiff’s case rested wholly upon the receipts and Baron’s statement as to payments received by him, and upon this testimony the plaintiff recovered a judgment. This testimony is insufficient to support the judgment. Baron was an independent lessee of the premises, and cannot in any way be regarded as the agent of the defendant, and his unsworn statements are not binding upon the defendant. The receipts signed by Baron are no better evidence of payment of rent to him than are his oral admissions of that fact, and that they were found in the possession of the tenants adds no force to the proof of payment as against the defendant. It is a" well-known rule of law that “the best evidence of which the case in its nature is susceptible” (1 Green-leaf on Evidence, § 82) must be given. The testimony of Baron or of the tenants who have paid rent to Baron would have been the best evidence. and that evidence should have been produced or its absence accounted for.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.